Citation Nr: 9913259	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-07 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cardiovascular disorder.

2.  Entitlement to service connection for a lung disorder.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to 
September 1953.  He also had active service from December 
1957 to October 1975.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in June 1997 and 
February 1998 by the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA), whereby the 
veteran's claims identified on the first page of this 
decision were denied.


FINDING OF FACT

A lung disorder related to the veteran's active service is 
not shown.


CONCLUSION OF LAW

A claim for service connection for a lung disorder is not 
well grounded.  
38 U.S.C. § 5107(a) (West 1991 & Supp. 1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C. § 5107(a) (West 1991 & Supp. 1998).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992). 

The veteran's service medical records show that the veteran's 
record is devoid of references to, or treatment for, a lung 
condition.  In fact, his separation examination shows that he 
was clinically evaluated as normal in all relevant aspects. 

The medical evidence subsequent to service shows, in a 
private pathology report dated September 1993, that the 
veteran had a left lung tumor.  Specifically, three specimens 
were identified on the report, labeled "wedge resection left 
upper lobe", "aorticopulmonary window", and "hilar lymph 
node".  A note at the end of the report stated that "The 
findings are typical of those reported for pulmonary 
dirofilariasis caused by Dirofilaria immitis (dog 
heartworm)." 

The veteran contends, in an letter dated July 1997, that he 
was told that "for a human in the United States to have a 
dog heartworm in the lung was unheard of" but that it was 
"common in Southeast Asia".  Thus, the veteran contends, in 
essence, that he has lung disorders that are due to his 
having Dirofilaria immitis (dog heartworm).  However, the 
Board must point out that neither this pathology report, or 
any other piece of medical evidence, shows that the veteran 
currently has a lung disorder that is due to Dirofilaria 
immitis, or to his active service.  

The Board notes that the veteran has claimed that he must 
have manifested dog heartworm in Southeast Asia, during his 
service, and that he claims he has residuals of that 
infestation, however, it must be stressed that an etiological 
or casual relationship must be demonstrated by clinical 
findings or a competent medical opinion.  While a layperson 
can provide an eyewitness account of the veteran's visible 
symptoms, see Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992), lay evidence or evidence from the veteran himself, 
without more, is not capable of a probative diagnosis.  See 
generally Espiritu, 2 Vet. App. 495, Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  Moreover, not only would the evidence 
need to show a current disorder that is related to his 
manifestation of Dirofilaria immitis, the evidence also would 
need to show that the veteran did, in fact, develop a 
Dirofilaria immitis disorder during his active service.  

The Court has held that, when a claimant fails to submit a 
well-grounded claim under 38 U.S.C. § 5107(a) (West 1991 & 
Supp. 1998), VA has a duty under 38 U.S.C. § 5103(a) (West 
1991 & Supp. 1998) to advise the claimant of the evidence 
required to complete his or her application, in circumstances 
in which the claimant has referenced other known and existing 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); see 
also Epps v. Brown, 9 Vet. App. 341 (1996).  In the case at 
hand, the Board finds that this procedural consideration has 
been satisfied.  In particular, the Board notes that the 
statement of the case issued in conjunction with this appeal 
advises the veteran that satisfaction of the three criteria 
enumerated by the Court in Caluza have not been satisfied.  
Those documents specifically state that in order to establish 
a well grounded claim, it is necessary to provide evidence 
that demonstrates a plausible relationship.  


ORDER

Entitlement to service connection for a lung disorder is 
denied.  


REMAND

After a careful review of the record, the Board determines 
that further development of the evidence would be helpful 
prior to further appellate consideration of the veteran's 
claims for a cardiovascular disorder and PTSD.  

Specifically, the Board notes that the April 1998 letter from 
Dr. Abovich states that "it is absolutely clear that the 
patient did suffer angina while in the military in the early 
1970s", and that previous letters have speculated on the 
possibility of the veteran's angina having manifested during 
that time frame.  The Board finds that a records review would 
be helpful prior to further consideration of the veteran's 
claim for a cardiovascular condition.    

In addition, the Board notes that the veteran has claimed 
service connection for PTSD, but that verification of his 
inservice stressors does not appear to have been attempted, 
or associated with his claims folder.  Thus, the Board finds 
that development of the veteran's claim for PTSD is required 
prior to further appellate consideration.  

The United States Court of Appeals for Veterans Claims 
(formally the United States Court of Veterans Appeals) 
(hereinafter "the Court") has held that the VA has a duty 
to assist veterans in the development of facts pertinent to 
their claims under 38 U.S.C. § 5107(a) (West 1991 & Supp. 
1998) and 38 C.F.R. § 3.103(a) (1998).  As set forth by the 
Court in Littke v. Derwinski, 1 Vet.App. 90 (1990), this duty 
requires that VA accomplish additional development of the 
evidence if the record currently before it is inadequate. 

Accordingly, this case is REMANDED for the following:

1.  Within a reasonable period of time 
the veteran should furnish any additional 
evidence, to include but not limited to, 
private medical records, and dates and 
locations of any VA treatment, and of his 
claimed stressors, in support of his 
claim.

2.  The RO should schedule a records 
review with a specialist in cardiology.  
The specialist should review the 
veteran's claims folder, and in 
particular, the letters pertaining to the 
date of onset of his angina: April 1998 
and August 1997, Dr. Abovich; and the 
April 1982 medical statement, from the 
Chairman of the Department of Medicine, 
and the Director of Hospital Services, of 
the U.S. Air Force Medical Center at 
Keesler.   

The specialist should specifically 
determine whether it is as likely as not 
that the veteran currently has a 
cardiovascular disorder that began during 
his active service.  Specifically, the 
reviewer should:  

(1) list the veteran's cardiovascular 
disorders;  

(2) state agreement or disagreement with 
the findings and conclusions made in the 
April 1998 statement that the veteran 
developed angina during service; and 

(3) note which disorders, are as likely 
as not to have began during the veteran's 
active service.   

3.  The RO should also contact both the 
U.S. Army & Joint Services Environmental 
Support Group (ESG), or the Records 
Branch of Headquarters, Air Force, to 
determine if the veteran was exposed to 
the alleged combat stressors.  
Specifically, during the period when the 
veteran was in Korea or Vietnam, it 
should be determined if he was present at 
bases that were attacked.  The RO should 
include copies of his Record of Service 
to aid in the research.  The Board notes 
that the veteran's SMRs indicate that he 
was with the "589th Engr. Co" in August 
1959, and with the "511 MI Co" in June 
1967.  

Following receipt of that information, 
the RO should find as a matter of fact 
whether the veteran was exposed to the 
claimed stressors and include that 
finding with the examination report 
requested below.

4.  The RO shall next schedule a VA 
examination, by an appropriate 
specialist, other than the specialist who 
has previously examined him, to ascertain 
the nature and severity of any mental 
disorders present, including PTSD.  The 
claims file and a copy of this remand 
must be furnished to and be reviewed by 
the examiner prior to the examination.  
All findings, and the reasons and bases 
therefore, are to be set forth in a 
clear, comprehensible, and legible manner 
on the examination report.


5.  Specifically, the specialist shall 
determine:

(a)  the veteran's GAF attributable 
to his PTSD.  If the above is not 
medically ascertainable, the 
examination report so shall note.  

(b)  if we accept that the veteran 
has stressors as the result of 
either an injury to his back, or 
being under attack, does he have 
PTSD as a result of those 
stressor(s)? 

All of the evidence should be reviewed 
and the examination should be conducted 
in accordance with the current Diagnostic 
and Statistical Manual of Mental 
Disorders, (DSM), of the American 
Psychiatric Association. 

6.  The RO should then further develop 
the veteran's claims as necessary, 
including other verification attempts of 
the veteran's alleged in-service 
stressors.  Thereafter, subject to 
current appellate procedures, the case 
should be returned to the Board.

No inferences should be drawn regarding either the RO's 
handling of the claim to date or any final disposition of the 
claim by the Board.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.


The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional evidence. 



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

